                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



CAROLYN COULTAS,                                )       Case No.: 1:16 CV 2598
                                                )
        Plaintiff                               )
                                                )
        v.                                      )       JUDGE SOLOMON OLIVER, JR.
                                                )
CARLISLE BRAKE & FRICTION, INC.,                )
                                                )
        Defendant                               )       ORDER



        After a two-day bench trial in the above-captioned case, the court ruled in favor of

Plaintiff Carolyn Coultas. The court also set a trial schedule to resolve the remaining issue of

attorneys’ fees. This Order reflects the rulings made and the trial schedule set forth on the record

at trial on November 27, 2018.

        The court found Defendant Carlisle Brake & Friction, Inc. failed to timely notify Plaintiff

of her right to elect continued health insurance coverage, in violation of 29 U.S.C. §§

1166(a)(1)–(2), 1166(c). The court determined Plaintiff’s damages were limited to the statutory

remedy under 29 U.S.C. § 1132(c)(1) and 29 C.F.R. § 2575.506c-1. Accordingly, the court found

that Defendant failed to provide notice to Plaintiff for 172 days, and that a penalty of $85.00 per

day for this period was appropriate. Thus, the court awarded Plaintiff a total of $14,620.00.

        The court also set forth the following trial schedule to resolve the remaining issue of

attorneys’ fees:

        Plaintiff’s counsel will have until Thursday, November 29, 2018, to transmit to

Defendant’s counsel all relevant billing invoices, redacted as appropriate. Defendant’s counsel

will review the billing invoices, and counsel for the parties will confer to see if they can agree on
the amount of fees to be awarded. If the parties cannot agree on an amount for attorneys’ fees,

the parties will notify the court by December 6, 2018. Thereafter, Plaintiff will submit her expert

report to the court by December 21, 2018. Defendant will advise the court by January 14, 2019,

whether they intend to use an expert. If applicable, Defendant will submit their expert report by

January 28, 2019. The parties will conduct depositions, if necessary, by February 15, 2019, and

trial briefs will be due February 28, 2019. A trial date, if needed, is set for March 4, 2019, at 9:00

a.m..

        IT IS SO ORDERED.



                                                        /S/ SOLOMON OLIVER, JR.
                                                        UNITED STATES DISTRICT JUDGE


November 28, 2018
